DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 9-13, 16-18 and 22 of issued application of Kwon, U.S. Patent No. 10,645,747 B2 (Kwon’747 hereinafter) in view of Yamada et al. (US 2015/0271841 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Kwon’747.
Regarding claims 1-20 the difference between the conflicting claims of the instant application and issued patent, Kwon’747, are set forth in the discussion below.
Instant Application 17/200,726
Patent  10,645,747 B2
Claim 1. A method comprising: 



receiving, by a wireless user device from a base station, one or more messages comprising information of a resource allocation mode for direct data transmission between wireless user devices; 


determining, by the wireless user device, a radio link failure (RLF) associated with a radio resource control (RRC) connection; and 
based on the determined RLF: 

canceling buffer status reports (B SRs) for direct data transmission, wherein the canceled BSRs for direct data transmission are associated with at least one direct data transmission, between wireless user devices, scheduled by the base station; 




selecting, based on a configuration parameter indicating a plurality of resources of a resource pool via which the wireless user device is allowed to transmit data to at least one wireless user device in an exceptional condition, at least one resource associated with the exceptional condition; and 
transmitting, via the at least one resource associated with the exceptional condition, data to a second wireless user device.
Claim 1. A method comprising: establishing, by a wireless device, a radio resource control (RRC) connection with an evolved NodeB (eNB); 
receiving, from the eNB, configuration information comprising information of a resource allocation mode for a direct data transmission between the wireless device and a different wireless device and comprising information of a timer associated with a buffer status report (BSR) for the direct data transmission; determining, by the wireless device, a radio link failure (RLF), the RLF being associated with a connection problem of the RRC connection; 
initializing a re-establishment process for the RRC connection; 
canceling, based on the determined RLF, all BSRs for the direct data transmission, wherein the canceled BSRs for the direct data transmission are associated with a direct data transmission scheduled by the eNB; 

and initializing the timer associated with the BSR for the direct data transmission; and performing, by the wireless device, a direct data transmission in an exceptional case by selecting, based on information of CommTxPoolExceptional, a resource for the direct data transmission in the exceptional case, wherein the CommTxPoolExceptional indicates resource pool information for the direct data transmission in the exceptional case.
Claim 3. wherein initializing of the timer associated with the BSRs for direct data transmission comprises: initializing a periodic BSR-timer and a retransmission BSR-timer (retx BSR- timer).
Claim 2. wherein initializing of the timer associated with the BSR for the direct data transmission comprises: initializing a periodic BSR-timer and a retransmission BSR-timer (retx BSR-timer).
Claim 4. wherein initializing of the periodic BSR- timer and the retx BSR-timer comprises: stopping the periodic BSR-timer and the retx B SR-timer; and resetting timer values of the periodic BSR-timer and the retx BSR-timer.

Claim 3. wherein initializing of the periodic BSR-timer and the retx BSR-timer comprises: stopping the periodic BSR-timer and the retx BSR-timer and setting timer values of the periodic BSR-timer and the retx BSR-timer as zero.
Claim 5. further comprising: receiving information of a resource selection mode; and changing, based on the determined RLF, from the resource allocation mode to the resource selection mode, wherein in the resource allocation mode, the base station schedules resources for direct data transmission between wireless user devices.
Claim 4. further comprising: receiving information of a resource selection mode; and changing, based on the determined RLF, from the resource allocation mode to the resource selection mode.
Claim 6. further comprising: determining, based on an occurrence of the exceptional condition, a change from the resource allocation mode to a resource selection mode, 






wherein an exceptional condition comprises at least one of: an RLF; an initialization of a re-establishment process for the RRC connection has been initiated; and a T311 timer associated with the re-establishment process for the RRC connection has been started.
Claim 8. further comprising initializing a re- establishment process for the RRC connection.
Claim 5. further comprising: determining, by the wireless device and based on determining that the exceptional case occurs, a change from the resource allocation mode to a resource selection mode; 
and in the resource selection mode, selecting, by the wireless device and based on the resource pool information, the resource for the direct data transmission in the exceptional case, wherein the exceptional case comprises: a case where upon detecting the RLF, the initialization of the re-establishment process for the RRC connection has been initiated and a T311 timer associated with the re-establishment process for the RRC connection has been started.
Claim 9. A wireless user device comprising: an antenna; a transceiver to communicate with a base station via the antenna; one or more processors; and 45memory storing instructions that, when executed by the one or more processors, cause the wireless user device to: 
receive, from the base station, one or more messages comprising information of a resource allocation mode for direct data transmission between wireless user devices; 



determine a radio link failure (RLF) associated with a radio resource control (RRC) connection; 


and based on the determined RLF: cancel buffer status reports (BSRs) for direct data transmission, wherein the canceled BSRs for direct data transmission are associated with at least one direct data transmission, between wireless user devices, scheduled by the base station; 



select, based on a configuration parameter indicating a plurality of resources of a resource pool via which the wireless user device is allowed to transmit data to at least one wireless user device in an exceptional condition, at least one resource associated with the exceptional condition; and 
transmit, via the at least one resource associated with the exceptional condition, data to a second wireless user device.
Claim 9. A wireless device comprising: a wireless transceiver to establish a radio resource control (RRC) connection with an evolved NodeB (eNB) and to 




receive, from the eNB, configuration information comprising information of a resource allocation mode for a direct data transmission between the wireless device and a different wireless device and comprising information of a timer associated with a buffer status report (BSR) for the direct data transmission; and a processor configured to determine a radio link failure (RLF), the RLF being associated with a connection problem of the RRC connection, to initialize a re-establishment process for the RRC connection, to cancel, based on the determined RLF, all BSRs for the direct data transmission, the canceled BSRs for the direct data transmission being associated with a direct data transmission scheduled by the eNB, and to initialize the timer associated with the BSR for the direct data transmission, wherein the processor is configured to perform a direct data transmission in an exceptional case by 
selecting, based on information of CommTxPoolExceptional, a resource for the direct data transmission in the exceptional case, wherein the CommTxPoolExceptional indicates resource pool information for the direct data transmission in the exceptional case.
Claim 11. wherein the instructions, when executed by the one or more processors, cause the wireless user device to initialize the timer by initializing a periodic BSR-timer and a retransmission BSR-timer (retx BSR-timer).
Claim 10. wherein the processor is configured to initialize the timer by initializing a periodic BSR-timer and a retransmission BSR-timer (retx BSR-timer).
Claim 12. wherein the instructions, when executed by the one or more processors, cause the wireless user device to initialize the periodic B SR-timer and the retx B SR-timer by: stopping the periodic BSR-timer and the retx B SR-timer; and resetting timer values of the periodic BSR-timer and the retx BSR-timer.
Claim 11. wherein the processor is configured to initialize the periodic BSR-timer and the retx BSR-timer by: stopping the periodic BSR-timer and the retx BSR-timer; and setting timer values of the periodic BSR-timer and the retx BSR-timer as zero.
Claim 13. wherein the instructions, when executed by the one or more processors, cause the wireless user device to: receive information of a resource selection mode; and change, based on the determined RLF, from the resource allocation mode to the resource selection mode, wherein in the resource allocation mode, the base station schedules resources for direct data transmission between wireless user devices.
Claim 12. wherein the wireless transceiver receives information of a resource selection mode, and wherein the processor is configured to change, based on the determined RLF, from the resource allocation mode to the resource selection mode.
Claim 14. wherein the instructions, when executed by the one or more processors, cause the wireless user device to: determine, based on an occurrence of the exceptional condition, a change from the resource allocation mode to a resource selection mode, wherein an exceptional condition comprises at least one of: an RLF; an initialization of a re-establishment process for the RRC connection has been initiated; and a T311 timer associated with the re-establishment process for the RRC connection has been started.
Claim 13. wherein the processor is configured to determine, based on determining that the exceptional case occurs, a change from the resource allocation mode to a resource selection mode, wherein in the resource selection mode, the processor is configured to select, based on the resource pool information, the resource for the direct data transmission in the exceptional case, and wherein the exceptional case comprises: a case where upon detecting the RLF, the initialization of the re-establishment process for the RRC connection has been initiated and a T311 timer associated with the re-establishment process for the RRC connection has been started.
Claim 15. A method comprising: 



receiving, by a wireless user device from a base station, one or more messages comprising information of a resource allocation mode for direct data transmission between wireless user devices; 
triggering, while the wireless user device is operating in the resource allocation mode, a buffer status report (BSR) for direct data transmission; determining, after the triggering, that a timer associated with a handover of the wireless user device is running; and based on the determining that the timer associated with the handover of the wireless user device is running: canceling BSRs for direct data transmission, wherein the canceled BSRs for direct data transmission are associated with at least one direct data 47transmission, between wireless user devices, scheduled by the base station and associated with the resource allocation mode; 

selecting, based on a configuration parameter indicating a plurality of resources of a resource pool via which the wireless user device is allowed to transmit data to at least one wireless user device in an exceptional condition, at least one resource associated with the exceptional condition; and 
transmitting, via the at least one resource associated with the exceptional condition, data to a second wireless user device.
Claim 16. A method comprising: establishing, by a wireless device, a radio resource control (RRC) connection with an evolved NodeB (eNB); 
receiving, from the eNB, configuration information comprising information of a resource allocation mode for a direct data transmission between the wireless device and a different wireless device; 

triggering, while the wireless device is operating in the resource allocation mode, a buffer status report (BSR) for the direct data transmission; determining, after the triggering, that a timer associated with a handover of the wireless device is running; 
and canceling, based on the determining that the timer associated with a handover of the wireless device is running, all BSRs for the direct data transmission, wherein the canceled BSRs for the direct data transmission are associated with a direct data transmission scheduled by the eNB and associated with the resource allocation mode; 
and performing, by the wireless device, a direct data transmission in an exceptional case by selecting, based on information of CommTxPoolExceptional, a resource for the direct data transmission in the exceptional case, wherein the CommTxPoolExceptional indicates resource pool information for the direct data transmission in the exceptional case.
Claim 16. further comprising: receiving at least one of: a radio resource control (RRC) reconfiguration message comprising mobility control information, or a cell change order message; and starting, based on the RRC reconfiguration message or the cell change order message, the timer associated with the handover of the wireless user device.
Claim 17. further comprising: receiving one or more of: an RRC reconfiguration message comprising mobility control information, or a cell change order message; and starting, based on the RRC reconfiguration message or the cell change order message, the timer associated with the handover of the wireless device.
Claim 18. further comprising: stopping, after completing the handover, the timer associated with the handover of the wireless user device; and changing, based on the stopping the timer, from a resource selection mode to the resource allocation mode.
Claim 18. further comprising: determining that the handover has been completed; stopping, based on the determining that the handover has been completed, the timer associated with the handover of the wireless device; and changing, based on the stopping the timer, from a temporary resource selection mode to the resource allocation mode.
Claim 20. further comprising: receiving, via a System Information Block (SIB) or a broadcast channel, the configuration parameter indicating the plurality of resources of the resource pool via which the wireless user device is allowed to transmit data to at least one wireless user device in the exceptional condition.
Claim 7. further comprising: receiving, via a System Information Block (SIB) or a broadcast channel, the configuration parameter indicating the plurality of resources of the resource pool via which the wireless user device is allowed to transmit data to at least one wireless user device in the exceptional condition.
Claim 22. further comprising: receiving the CommTxPoolExceptional from the eNB via a broadcast channel, wherein the CommTxPoolExceptional is included in a System Information Block (SIB).


Kwon’747 discloses a method and an apparatus for operating a buffer state report when a user equipment performs a device-to-device communication using a resource allocated by a base station in a wireless communication system.
Regarding claim 1, Kwon’747 discloses a method comprising: receiving, by a wireless user device from a base station, one or more messages comprising information of a resource allocation mode for direct data transmission between wireless user devices; determining, by the wireless user device, a radio link failure (RLF) associated with a radio resource control (RRC) connection; and based on the determined RLF: canceling buffer status reports (B SRs) for direct data transmission, wherein the canceled BSRs for direct data transmission are associated with at least one direct data transmission, between wireless user devices, scheduled by the base station; selecting, based on a configuration parameter indicating a plurality of resources of a resource pool via which the wireless user device is allowed to transmit data to at least one wireless user device in an exceptional condition, at least one resource associated with the exceptional condition; and transmitting, via the at least one resource associated with the exceptional condition, data to a second wireless user device (see Kwon’747, claim 1). 
Regarding claim 3, Kwon’747 discloses wherein initializing of the timer associated with the BSRs for direct data transmission comprises: initializing a periodic BSR-timer and a retransmission BSR-timer (retx BSR- timer) (see Kwon’747, claim 2). 
Regarding claim 4, Kwon’747 discloses wherein initializing of the periodic BSR- timer and the retx BSR-timer comprises: stopping the periodic BSR-timer and the retx B SR-timer; and resetting timer values of the periodic BSR-timer and the retx BSR-timer (see Kwon’747, claim 3).
Regarding claim 5, Kwon’747 discloses further comprising: receiving information of a resource selection mode; and changing, based on the determined RLF, from the resource allocation mode to the resource selection mode, wherein in the resource allocation mode, the base station schedules resources for direct data transmission between wireless user devices (see Kwon’747, claim 4).
Regarding claim 6, Kwon’747 discloses further comprising: determining, based on an occurrence of the exceptional condition, a change from the resource allocation mode to a resource selection mode, wherein an exceptional condition comprises at least one of: an RLF; an initialization of a re-establishment process for the RRC connection has been initiated; and a T311 timer associated with the re-establishment process for the RRC connection has been started (see Kwon’747, claim 5).
Regarding claim 7, Kwon’747 discloses further comprising: receiving, via a System Information Block (SIB) or a broadcast channel (see Kwon’747, claims 1 and 22).
Regarding claim 8, Kwon’747 discloses further comprising initializing a re- establishment process for the RRC connection (see Kwon’747, claim 5).
Regarding claim 9, Kwon’747 discloses a wireless user device comprising: an antenna; a transceiver to communicate with a base station via the antenna; one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless user device to: receive, from the base station, one or more messages comprising information of a resource allocation mode for direct data transmission between wireless user devices; determine a radio link failure (RLF) associated with a radio resource control (RRC) connection; and based on the determined RLF: cancel buffer status reports (BSRs) for direct data transmission, wherein the canceled BSRs for direct data transmission are associated with at least one direct data transmission, between wireless user devices, scheduled by the base station; select, based on a configuration parameter indicating a plurality of resources of a resource pool via which the wireless user device is allowed to transmit data to at least one wireless user device in an exceptional condition, at least one resource associated with the exceptional condition; and transmit, via the at least one resource associated with the exceptional condition, data to a second wireless user device (see Kwon’747, claim 3).
Regarding claim 11, Kwon’747 discloses wherein the instructions, when executed by the one or more processors, cause the wireless user device to initialize the timer by initializing a periodic BSR-timer and a retransmission BSR-timer (retx BSR-timer) (see Kwon’747, claim 10).
Regarding claim 12, Kwon’747 discloses wherein the instructions, when executed by the one or more processors, cause the wireless user device to initialize the periodic B SR-timer and the retx B SR-timer by: stopping the periodic BSR-timer and the retx B SR-timer; and resetting timer values of the periodic BSR-timer and the retx BSR-timer (see Kwon’747, claim 11).
Regarding claim 13, Kwon’747 discloses wherein the instructions, when executed by the one or more processors, cause the wireless user device to: receive information of a resource selection mode; and change, based on the determined RLF, from the resource allocation mode to the resource selection mode, wherein in the resource allocation mode, the base station schedules resources for direct data transmission between wireless user devices (see Kwon’747, claim 12).
Regarding claim 14, Kwon’747 discloses wherein the instructions, when executed by the one or more processors, cause the wireless user device to: determine, based on an occurrence of the exceptional condition, a change from the resource allocation mode to a resource selection mode, wherein an exceptional condition comprises at least one of: an RLF; an initialization of a re-establishment process for the RRC connection has been initiated; and a T311 timer associated with the re-establishment process for the RRC connection has been started (see Kwon’747, claim 13).
Regarding claim 15, Kwon’747 discloses a method comprising: receiving, by a wireless user device from a base station, one or more messages comprising information of a resource allocation mode for direct data transmission between wireless user devices; triggering, while the wireless user device is operating in the resource allocation mode, a buffer status report (BSR) for direct data transmission; determining, after the triggering, that a timer associated with a handover of the wireless user device is running; and based on the determining that the timer associated with the handover of the wireless user device is running: canceling BSRs for direct data transmission, wherein the canceled BSRs for direct data transmission are associated with at least one direct data transmission, between wireless user devices, scheduled by the base station and associated with the resource allocation mode; selecting, based on a configuration parameter indicating a plurality of resources of a resource pool via which the wireless user device is allowed to transmit data to at least one wireless user device in an exceptional condition, at least one resource associated with the exceptional condition; and transmitting, via the at least one resource associated with the exceptional condition, data to a second wireless user device (see Kwon’747, claim 16).
Regarding claim 16, Kwon’747 discloses further comprising: receiving at least one of: a radio resource control (RRC) reconfiguration message comprising mobility control information, or a cell change order message; and starting, based on the RRC reconfiguration message or the cell change order message, the timer associated with the handover of the wireless user device (see Kwon’747, claim 17).
Regarding claim 18, Kwon’747 discloses further comprising: stopping, after completing the handover, the timer associated with the handover of the wireless user device; and changing, based on the stopping the timer, from a resource selection mode to the resource allocation mode (see Kwon’747, claim 18).
Regarding claim 20, Kwon’747 discloses further comprising: receiving, via a System Information Block (SIB) or a broadcast channel, the configuration parameter indicating the plurality of resources of the resource pool via which the wireless user device is allowed to transmit data to at least one wireless user device in the exceptional condition (see Kwon’747, claim 22).
Kwon’747 does not expressly disclose the following feature: regarding claim 1, transmitting, via the at least one resource associated with the exceptional condition, data to a second wireless user device; regarding claim 9, transmit, via the at least one resource associated with the exceptional condition, data to a second wireless user device; regarding claim 15, transmitting, via the at least one resource associated with the exceptional condition, data to a second wireless user device.
Yamada et al. (US 2015/0271841 A1) disclose a method and apparatus for allocating or granting radio resources for wireless D2D communications with the following features: regarding claim 1, transmitting, via the at least one resource associated with the exceptional condition, data to a second wireless user device (Fig. 11, shows an example of multi-carrier communications receiving and/or transmitting WAN signals in first carrier frequency and transmitting D2D signals in second carrier frequency where simultaneous transmission (time overlapping) is supported, see teachings in [0150-0155] summarized as “wireless terminal may use the D2D Mode 2, for example, may use the wireless terminal autonomous selected radio resources if the wireless terminal meets exceptional radio link problems like RLF or RRC connection request fails several times when the wireless terminal camps on a cell. Moreover, a radio link failure (RLF) results from a problem on a physical layer, therefore, it should be understood that in an example embodiment and mode if that the wireless terminal and its device-to-device (D2D) controller 50 in particular comprise physical layer problem determination logic 50F. In other words, upon occurrence of a predetermined physical layer condition, the wireless terminal uses at least some wireless terminal autonomous selected device-to-device (D2D) radio resources for device-to-device (D2D) communications with another wireless terminal when the wireless terminal is in coverage of the radio access network”); regarding claim 9, transmit, via the at least one resource associated with the exceptional condition, data to a second wireless user device (Fig. 11, shows an example of multi-carrier communications receiving and/or transmitting WAN signals in first carrier frequency and transmitting D2D signals in second carrier frequency where simultaneous transmission (time overlapping) is supported, see teachings in [0150-0155] summarized as “wireless terminal may use the D2D Mode 2, for example, may use the wireless terminal autonomous selected radio resources if the wireless terminal meets exceptional radio link problems like RLF or RRC connection request fails several times when the wireless terminal camps on a cell. Moreover, a radio link failure (RLF) results from a problem on a physical layer, therefore, it should be understood that in an example embodiment and mode if that the wireless terminal and its device-to-device (D2D) controller 50 in particular comprise physical layer problem determination logic 50F. In other words, upon occurrence of a predetermined physical layer condition, the wireless terminal uses at least some wireless terminal autonomous selected device-to-device (D2D) radio resources for device-to-device (D2D) communications with another wireless terminal when the wireless terminal is in coverage of the radio access network”); regarding claim 15, transmitting, via the at least one resource associated with the exceptional condition, data to a second wireless user device (Fig. 11, shows an example of multi-carrier communications receiving and/or transmitting WAN signals in first carrier frequency and transmitting D2D signals in second carrier frequency where simultaneous transmission (time overlapping) is supported, see teachings in [0150-0155] summarized as “wireless terminal may use the D2D Mode 2, for example, may use the wireless terminal autonomous selected radio resources if the wireless terminal meets exceptional radio link problems like RLF or RRC connection request fails several times when the wireless terminal camps on a cell. Moreover, a radio link failure (RLF) results from a problem on a physical layer, therefore, it should be understood that in an example embodiment and mode if that the wireless terminal and its device-to-device (D2D) controller 50 in particular comprise physical layer problem determination logic 50F. In other words, upon occurrence of a predetermined physical layer condition, the wireless terminal uses at least some wireless terminal autonomous selected device-to-device (D2D) radio resources for device-to-device (D2D) communications with another wireless terminal when the wireless terminal is in coverage of the radio access network”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Kwon’747 by using the features as taught by Yamada et al. in order to transmit data to the second wireless user device via resource associated with the exceptional condition. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
7/12/2022   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473